OPINION — AG — **** RADAR UNITS — CLAIMS — COURT FUNDS **** UNAPPROPRIATED SURPLUS COURT FUNDS WHICH WERE IN EXISTENCE ON MAY 17, 1968, AND HAVE NOT YET BEEN SPENT FOR RADAR AND RADIO UNITS FOR TRAFFIC LAW ENFORCEMENT IN CONFORMATION WITH THE PROVISIONS OF 62 O.S. 1961 SECTION 338[62-338] [62-338]. RADAR AND RADIO UNITS FOR TRAFFIC LAW ENFORCEMENT MAY NOT BE PURCHASED WITH MONEY FROM THE NEW COURT FUND. CITE: 20 O.S. 1968 Supp., 1309 [20-1309] PRUDENCE LITTLE ** SEE: OPINION NO. 69-310 (1969) ** SEE: OPINION NO. 69-209 (1969) **